DETAILED ACTION
This action is responsive to the Application filed 01/22/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nan et al, “Clustering of Defect Reporsts Using Graph Partitioning Algorithms”, ResarchGate, January 2009, pp. 1-4 (herein Nan), in view of Ma et al, USPubN: 2014/0013164 (herein Ma) and Bjorsne et al, USPubN: 2004/0153819 (herein Bjorsne), further in view of Liu et al, USPubN: 2017/0046245 (herein Liu) and Rajski et al, USPubN: 2006/0053357 (herein Rajski)
As per claim 1, Nan discloses a computer-implemented method executed by one or more processors, the method comprising: 
receiving testing results generated from a code base (software defects, data collected from the open source project, problems in software product, defects throughout testing, defects through testing – see Abstract, Introduction, L col. pg. 1) for an application; 
clustering defects from the testing results (clustering defect reports, clustering … based on reports – Introduction: R col. pg. 1) based on information reported (bug-introduction changes – L col. pg. .2; sec. 4.1: words, summary, description, union – R col. pg. 2; sec .4.3: Hot bugs List, Description and Summary data of these bugs – L col. pg. 3) within each of the defects;

A) Nan does not explicitly disclose clustering test results defect 
based on on a respective functionality of the application reported within each defects.
However, Nan discloses developer contribution to the defects clustering via framework that extracts from a code base software functions as topics for the reporting (middle, L col. pg. 2) where description or word summary in the reports can be merged to support fast clustering (sec.4.1, R col pg. 2) the information or facts such as description of bugs list or summary as reported (sec 4.3, L col pg. 3; description field of software report - sec 5, R col. pg. 3) which would be conducive to better clustering (sec 5, R col. pg. 3); hence functions topic and description as summary in the defects (clustering defect reports … from a given code base … extract functions … topics – L col. middle- pg 2) constitute information and functional as topic for implementing clustering, where pasing the description is determinant of the accuracy (Nan: Table 1: VR1, VR2, VR3 - Accuracy - pg. 4) with which to partition a defect graph clustering . 
Test probabilities derived from grouping of test cases implemented from consecutive test runs of selected functional units before classifying the executed units as a particular class of a given defect level is shown in Bjorsne; that is, as initially tested functional units showing no defects are excluded from for retest and remaining functional units susceptible of a defect are retested and if the defects therefrom shows a defect probability comparatively higher than a threshold, the functional unit in question is classified as defective and assigned with the corresponding probability(para 0011-0013) and accordingly all functional units are classified as a defect group/class from succesive refinement of test runs (para 0014) per the paradigm of consolidating respective defect probabilty functional units as pertaining to a group of defects identifiable with a given quantity of defects or probability thereof discloses clustering functional units, via test runs, a particular group of defect, defined for a defect probability level.
Ma discloses grouping of errors (S320 – Fig. 3; group error S521 – Fig. 5; para 0027, 0029, 0034) and generating of fault-based test cases on basis of test data (para 0057-0058), and determined errors from collected test results so that repetitive tests (para 0023) to be executed including particular error programs (para 0058; types of errors … input of the error program grouping) to the testing unit (para 0068-0070), each of the so-called “error programs” containing a error representative of one among a group of errors (para 0064) as part of test-code modification for particularly tracking or reaffirming the type of errors and flagging the errror programs (Fig. 6) to reduce test coverage (para 0065; para 0011-0017), or using information from consecutive fault-executions to implement, consolidate grouping of errors, the error grouped according to various types such as operator logic (para 0010) type of testing target (para 0028) or program function (e.g. myFunction (intA, int B) – para 0052-0054); hence using test runs to confirm on error incidence and type to re-implement additional (mutants) test coverage, thereby iteratively consolidate grouping type (para 0068-0069; 0074) and reduce testing cost (para 0065, 0075) is recognized, i.e. the error type being operator logic, target program  (para 0009, 00024, 0027-0028)or program function.
Therefore, based on the import in parsing defect meaning and description significance as emphasized in Nan towards accurate clustering of defects, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement analysis of function, word description in report per Nan’s using clustering of faults for effectively generate test coverage so that clustering test results or software defects from reports is based on weight of each cluster and error group pertaining to a respective functionality (of the target application) reported within each of the defects, the functionality associated with each reported defects -- as shown in Ma’s error type grouping, or in Bjorsne’s functional units instances generated or re-classified per grouping on defect- because
(1) clustering endeavor(s) operative with analysis of reported defects, parsing description of functional unit and function type relevant thereto, and identification on the programmatic nature of the error/fault would help the clustering of defects with initial grouping on basis or significance of the functional scope or programmatic context of the reported execution fault or error, by which implementation of test setting or parametric configuration would be based in accordance with the parsed context or significance of the functional scope in which the error did occur or is likely to re-occur, as retest implementation on basis of functional knowledge can help eliminate unlikely portions of the target application from test coverage while putting more emphasis on portions most likely to reproduce error or fault preliminary recorded or classified per the code type and function specificity;
(2) use of information such as functionality of defectual or erronous part of a target application whose executed state is being reported grouping of defects, not only support formation clustering with a rank or weight on basis of size and involved payload of the code portions exhibiting a type of fault; but would also enable retest code structuring with definite programmatic setting by which code coverage addresses the exact functions susceptible to cause a previous fault to re-occur, which can serve as basis to eliminate non-defectual portions and on a larger scale, improve performance for regressive fault detecting and optimizing overall test resources needed therefor;
(3) causing iterative code retest attuned to the particular weight given or dictated by the functional aspect of the originally reported defects (of the reported target application) would help confirming of the fault type of a function or program portions suspected with an error probability, and would enable subsequent test coverage to be reduced in proportion with how fast confirmation of a fault is being realized, so that a confirmed error type for a given functionality can ease registration of the defect and consolidating  faults clustering or structuring of defects classification notably when the clustering or classificaiton can be consulted for further test implementations.
B) Nor does Nan explicitly disclose generating testing based on defect clustering as 
(i) prioritizations for test cases for the application based on the clusters of defects and usage data relating to the code base; and sequencing a set of the test cases based on the test prioritizations; and 
(ii) transmitting the sequenced set of test cases to a test execution engine
As for (ii),
Transmisison of test sequences per the restructuring of test code with inclusion of error inducing portions is shown in Ma re-configuration of test cases to unravel defects of type or group to a test engine/unit (para 0032, 0067, 0070) that performs selectively inserted error programs (para 0071; Fig. 1) as part of iteratively consolidating (Fig. 5-6) grouping of errors associated with a target application.
As for (i), Liu also discloses submission of regression test instances into unit or system for test(para 0029; Fig. 1) the regression test optimized and prioritized to ensure full test on basis of necessary number and type of tests (para 0031), via selective testing of portions that have been changed (para 0034), the prioritizing of test cases according to a counter value indicative of how often the test has been invoked, carried out as ordered list according to hit rates of the instances (para 0045); hence retest by test unit for regressive execution of test cases per their being prioritized according to a “how often” counter or hit-rate discloses prioritization based on usage data or pattern.
Production environment and diagnosis results in terms of defects being collected (para 0100) for iterative support for system verification and tests is shown in Rajski’s regression and defect extracting (para 0016) test method, the defects being ranked (para 0101),) grouped by rules as defect classes (para 0076; classification – para 0110) the ranking and classes serving as feedback for incremental fault simulation (para 0077) or test-result post processing diagnosis procedures so that the rankings can be updated on basis of frequency of occurrences (para 0323), the use of rules over list of defects causing new tests to be configured with a new pattern built upon a previous test pattern (para 0185); hence regressive testing or test-result based diagnosis procedures using previous pattern as usage data for implementing new pattern of diagnoses is recognized via use of defect classes for configuring the retest or test-result type simulation.
Implementing a narrowed down test coverage is shown in Bjorsn (para 0044) on basis of eliminating functional units at each iteration (para 0077) on basis of perceived defect weight via analyzing defect probability being smaller or larger (para 0017; defect probability … implementation of futher tests – para 0068; para 0061); hence retest with emphasis on testing only functional units susceptible of potential defects (para 0014) while removing non-defective functional units entails prioritizing test coverage on basis of some usage pattern such as most probable frequency or likelihood for reproducing, yielding defects by a functional retest.
Hence, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement resubmission of test on basis of functional characteristic (per rationale A from above) or description extracted from defect reports or errors grouping/classifying with effect of transmitting the sequenced set of test cases to a test execution engine, the sequence resubmission for test -– as shown in Liu and Rajski - including prioritizations of test cases (for the target application) based on the clusters of defects and usage data or pattern – as per Liu hit-rate, Rajski previous pattern, and Bjorsn’s likehood for reproducing defects - relating to the code base; and sequencing a set of the test cases based on the test prioritizations and usage data; because
1) insight on state of a defect, its functional implication, and pattern of occurrence or likelihood for repeat (defect probability) can serve as feedback to optimization of resources for the needed portions of code to be submitted for test coverage or regressive test configurations;
2) clustering of defects on basis of weight given to size of code, usage frequency in which defects potentiality or occurrence is highest can serve as a feedback to configuring subsequent instances of regressive type diagnosis or narrowed down eradication of code fault such that retest would be emphasized or focused over only code portions whose interaction with a defect is largest, and where probability to repeat defects is comparatively more substantial, 
3) that is, the prioritization of retest coverage thereby shortening the regressive effort for the testing, enhancing thereby effectiveness of a large size verification process, obviating extraneous utilization of project testing resources or test coverage.
 As per claims 2-3, Nan does not explicitly disclose (method of claim 1), wherein the usage data comprises a usage pattern of code modules within the code base;
the usage pattern including sequences that the code modules were executed and a frequency that each of the sequences were executed.
Partition of defects in Nan’s clustering includes a particular cluster of the defect graph that includes a higher portion of defective code for which retest need be emphasized over other portions of the clustering graph; as one cluster requiring more testing effort (sec 4  L col. pg. 3); hence a usage suspicious size criteria from analyzing the report is associated as feedback to a retest
Usage pattern in terms of hit-rate indicator is disclosed in the prioritized test by Liu (para 0045) entails “how ofen” a code is registered for execution, the execution implemented with trace or suquence of methods called (para 0005-0006) for regression purposes.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement prioritization for retest code on basis of code defect grouping or clustering so that usage pattern including test sequences (as per Liu) in which the code modules were executed and a frequency (as per Liu) at which each of the sequences is to be or were executed, would be criteria feedback into consideration of what or how much code areas are to be retested, 
the frequency usage causing adjusting configuration  as to how much error simulating program would be implemented to dislodge unmanifested defects but not straining of code coverage resources because of the same motivations for prioritizing restesting as set forth with rationale B in claim 1; 
As per claim 4, Nan does not explicitly disclose (method of claim 2), comprising generating, based on the usage pattern, 
a representation of code module execution, a distribution of data across service types, or test case utilization based on actual usages in production.
Test case utilization generated on basis of cluster report, usage information in production is shown in Nan study of artifacts, mining software workshop as mentioned in Nan (sec 2 :L col. pg. 3) as well as from Bugzilla study of duplicates bug lists (sec 4.3 L col. pg. 3) and representation of code execution on basis of usage pattern or hit-rate is shown in Liu (refer to rationale in claim 3)
Therefore, based on the context of generating release of software product in Nan (sec 1: released software product - Introduction, L col. pg 1) and analysis of duplicate defects, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement retest on basis of usage information so that usage patterns supports generation of a representation of code module execution, a distribution of data across service types, or test case utilization based on actual usages in production, the representation in terms of execution trace or sequence as in Liu, or test case utilization emphasizing of size of partitioning or cluster per Nan or hit-rate frequency usage as in Liu; because
usage pattern when quantitatively and qualitatively assessed would provide definite feedback or technical suggestions into implementation measures to meet to criticality of weight, usage impact (e.g. number of recurrences, defects frequency, heavier pattern of execution faults) at identified areas in need for corrective emphasis where appropriate parametric readjusting and programmatic diagnosis procedures based thereon can be formulated or granularly adapted for assuaging the weight of the usage pattern in terms of negative impacts caused thereby, in accordance with the usage context associated with resources employed in testing and the overall defects eradication process. 
	As per claim 5, Nan does not explicitly disclose (method of claim 2), comprising:
before generating the testing prioritization, clustering the test cases based on functionality tested and at least one of the code modules that is exercised by the test case; and
mapping the clusters of defects to the clusters of test cases to determine test coverage for the code base, wherein priorities are assigned to the test cases based on the mapping and according to the test coverage.
However, clustering functional units prior to running prioritized tests based on specific functionality and predicted or potential defects of the functional aspect of the tested code portion is shown (refer to rationale A in claim 1) in Bjorsne’s progressive elimination of faults via functional units selections for retesting, and Ma’s use of injected “error programs” to achive same.
Thus, mapping of cluster of defects to the clustering or grouping of test cases to determine the extent to implement retesting or progressively reduce test coverage via prioritization based on the correlation between defects and functionality of test cases would have been obvious for the same reasons set forth with rationale B in claim 1.
Therefore, the prioritized pre-test stage with grouping of test cases according to respective functionality (to be tested) and mapping of defects with said test cases clustering would be deemed obvious for the same reasons set forth with rationale A and rationale B in claim 1.
As per claim 6, Nan does not explicitly disclose (method of claim 5), comprising: identifying gaps (sec 4.3: defects … collected initially … dropped because the description field was empty – L col. pg. 3) in test coverage based on the mapping and the determined test coverage (refer to claim 1).
As per claim 7, Nan discloses (method of claim 1), wherein the testing prioritizations include a priority for each test case, wherein a priority is assigned to each test case according to the usage data and the associated cluster of defects. (refer to rationale B in claim 1) 
As per claim 8, Nan does not explicitly disclose (method of claim 1), comprising:
before generating the testing prioritization, determining lines of code that are exercised by each of the test cases, wherein priorities are assigned to the test cases based on the respective lines of code that are exercised.
Ma discloses particular portion of the original test code in which to inject specialized error-triggering modules (para 0058; types of errors … input of the error program grouping) to the testing unit (para 0068-0070), each of the so-called “error programs” containing a error representative of one among a group of errors (para 0064) as part of test-code modification for tracking the type of errors and flagging the errror programs (Fig. 6) to reduce test coverage (para 0065; para 0011-0017); hence prior to retesting, identification of source code portion with which to insert “error programs” entails necessary act of re-structuring source code where priorities purposed via the code reruns are being assigned to test cases in which respective lines of code that are being exercised and altered for that purpose.
Liu discloses application code correction using an agent module to intercept calls (para 0030-0031) at a application server as well as by functions and services performed by the application (para 0038; Fig 3) and provide the information for analysis (para 0039; Fig. 4B-C), where code implementing test cases identifies methods called by the application to apply the changes (para 0027-0028); that is, methods constructs (para 0040-0041) identification for a recommended modifications discloses a group of particular lines of source code implementing of a method of a server application.
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement defect description parsing and defect partitioning in Nan’s endeavor so that retest of code on basis of the clustering and prioritizing of test cases (refer to rationale B in claim 1) would include source code adjust or modification affected source code lines as per Ma, or Liu , the modification being made before generating the actual test runs prioritization, in terms of determining lines of code – per Ma, or Liu  -  that are exercised by each of the test cases, wherein priorities are assigned to the test cases based on the respective lines of code that are exercised – as per Ma and Hauser; because
modifications made at specific grouping of source code lines necessitate localized recompilation which would obviate the unnecessary tax on the system compilation resources and behavioral response for the test cases resulting from localized modification can be ascribed to the very portions of lines as originally modified prior to the test runs, thereby affording the regressive testing paradigm with specific test result or defects information identifiable of specific code locations, with which to finetune implementation – as in Ma -- of error eradication software and programmatic retesting in accordance with iterative learning and use of prioritized affect so to progressively reduce test coverage while achieving the ultimate goals and testing purposes. 
As per claim 9, Nan does not explicitly disclose ( method of claim 8), wherein the lines of code exercised by each test case are determined based on execution data from an execution of the test cases against the application captured by an agent installed on an application server that is running the application.
Use of a agent to intercept method calls and communicate execution data pertaining to operational behavior such as functions and services performed by the application server is shown in Liu (para 0030-0031, 0038; Fig. 3)
Therefore, in case where software to track for defects belong to a service infrastructure, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement code defect capture and provision of defects for analytics per Nan’s clustering and retest so that lines of code (per rationale in claim 8) exercised by each test case are determined based on execution data from an execution of the test cases against the application captured by an agent installed on an application server that is running the application – as per Liu; because
software in all application domains is susceptible for real-time faults and runtime defects whereas server applications in particular necessitate continual or protracted tracking and timely handling of identified dynamic setbacks to meet the demands of user applications and business goals determined under the QOS or SLA by the provider infrastructure, and using of monitoring agent attached to services runtime, critical fault events or operational errors can be communicated via established channels to back end analytics, where, responsive to the agent report, lines of code representing operational services (called) methods as set forth above can be located for code correction on the very basis of defects report (and tracking by the server agent) whereas use of a agent dedicated for the application server runtime reporting aspect, would obviate extensive physical resources of service hosting machines, in that a agent implementation (e.g. virtual instance) can occupy only a token payload of all physical and virtual entities operating on a server platform, the benefit of implementing but a optimized agent software enhancing effective use of server resources, achieving a timely report on any dynamic event deemed critical to the overall service provisioning purposes and underlying business constraints of the overall user/server infrastructure.
As per claim 12, Nan discloses (method of claim 1), wherein the defects are clustered based on semantics generated using text analytics (sec 1: description field, summary field, natural languageL col bottom to R col top, pg. 1; sec  4.1 R col. pg 2; sec. 4.3, sec 5 pg. 3) or context generated using knowledge mapping.
As per claim 14, Nan discloses (method of claim 1), comprising:
determining a resolution (see prioritizations of test based on cluster defects per rationale B in claim 1) for a defect reported based on a result of an execution a testing instance (refer to teachings by Bjorsn, Rajski and Liu) assigned to one of the sequenced set of test cases; and implementing the resolution in the code base (see sequencing prioritized test into a test engine per claim 1 to refine defect regression test).
Nan does not explicitly disclose defect reported from execution of a test script; but Liu implement test cases with a testing script and use outputs thereof to refine further regressive test instances(para 0033, 0038)
It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement test code with programming scripts because scripting language can be readily interpretable for output to be collected, the execution aspect of test using script being portable to environment that is capable of executing script code and which would not require accommodation of conventional and specfic program compilers.
As per claim 15, Nan discloses one or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving testing results generated from a code base for an application; clustering defects from the testing results based on a respective functionality of the application reported within each of the defects;
generating testing prioritizations for test cases for the application based on the clusters of defects and usage data relating to the code base;
sequencing a set of the test cases based on the test prioritizations; and transmitting the sequenced set of test cases to a test execution engine.
( All of which having been addressed in claim 1)
	As per claims 16-17, refer to rejection of claims 2-3.
As per claim 18, refer to rejection of claim 4
As per claim 19, Nan discloses (see claim 5) comprising:
before generating the testing prioritization, clustering the test cases based on functionality tested and at least one of the code modules that is exercised by the test case; and
mapping the clusters of defects to the clusters of test cases to determine test coverage for the code base, wherein priorities are assigned to the test cases based on the mapping and according to the test coverage. (Refer to rationale in claim 5)
As per claim 20, Nan discloses a system, comprising: one or more processors; and
a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving testing results generated from a code base for an application; clustering defects from the testing results based on a respective functionality of the application reported within each of the defects;
generating testing prioritizations for test cases for the application based on the clusters of defects and usage data relating to the code base;
sequencing a set of the test cases based on the test prioritizations; and transmitting the sequenced set of test cases to a test execution engine.
	( All of which having been addressed in claim 1)
Claims 10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nan et al, “Clustering of Defect Reporsts Using Graph Partitioning Algorithms”, ResarchGate, January 2009, pp. 1-4 (herein Nan), in view of Ma et al, USPubN: 2014/0013164 (herein Ma) and Bjorsne et al, USPubN: 2004/0153819 (herein Bjorsne), further in view of Liu et al, USPubN: 2017/0046245 (herein Liu) and Rajski et al, USPubN: 2006/0053357 (herein Rajski) further of Ekambaram et al, USPubN: 2018/0121317 (herein Ekambaram) 
	As per claim 10, Nan does not explicitly disclose (method of claim 1), comprising:
before generating the testing prioritization, determining user behaviors on the application based on an analysis of a log file, wherein priorities are assigned based on similarity between the respective test case and the determined user behaviors.
Nan discloses analysis of defects via similarity determination techniques (secs 3-4: bottom L pg. 2 to top R pg. 2) and effective partitioning heuristics on basis of K-means clustering algorithms (sec 4.3: L col pg. 3, to top R col. pg. 3: Table 1, pg. 4)
A pre-compilation by a user as input from application program to enable a set of defects to be derived is shown in a test case development in Ekambaram (see Abstract), where interactive configuration for defect update and integrating it to application code include retrieval of modifications and effect of user reviews or establishing of threshold (para 0048) as part of daily synchronization of defects in correlation to the application program that encountered the error (para 0053), where fragility of the code components is resolved (para 0040) in part via clustering technique or K-means models to learn on similarity between defects of code components (para 0063) in accordance to relevant and relationships between the defects and criticality of the error in the application program considered as priority of the relevant components (para 0067); hence user’s behavior and precompilation intents for effectuating error code integration is recognized, the defects analysis supportive of the code modification using similarity techniques and K-means clustering also recognized therewith.
Therefore, based on reported defects from application software in Nan use of similarity analysis and consultation of similar (history) bug reports to predict fixing efforts (sec 2: middle L col. pg. 2), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement similarity techniques and clustering heuristics in Nan coupled with defects derivation from an original user context conducive to modification of application program so that prioritizations of developer actions and corrective integration includes capability for, before generating the testing prioritization, determining user behaviors  - as per Ekambaram - on the application based on an analysis of a log file or test defects report, wherein priorities are assigned, based on similarity between learned (bug ) information or defects relationship (per Ekambaram errors resolving), to the respective test case or fixes derived from the similarity, and the determined user behaviors (per Ekambaram); because
User intents and additive behaviors perceived therefrom in customizing and extending programmatic implementation of error resolving process  would provide additional insights to the correlating effort associated with analysis of defects and use of code fixes based on the correlation approach, and learning from collected defects (log or historical record) enhanced with techniques like similarity would provide derivataion about inter code components relationships and similar causality type information by which a defect clustering can be optimally finalized and represented with components linkage, the accuracy thereof combined with user behavior in support for a debugging developer integration to combine pertinent code fixes or similar functional units (as per Ma or Bjorsne specialized units intantiation) into stages of fault-driven regressive execution or error resolving test instances. 
Claims 11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nan et al, “Clustering of Defect Reporsts Using Graph Partitioning Algorithms”, ResarchGate, January 2009, pp. 1-4 (herein Nan), in view of Ma et al, USPubN: 2014/0013164 (herein Ma) and Bjorsne et al, USPubN: 2004/0153819 (herein Bjorsne), further in view of Liu et al, USPubN: 2017/0046245 (herein Liu) and Rajski et al, USPubN: 2006/0053357 (herein Rajski) and further of Minter, USPN: 7,961,955 (herein Minter)
	As per claim 11, Nan does not explicitly disclose  (method of claim 1), comprising:
before generating the testing prioritization, processing the testing results to determine an effectiveness metric for each test case, wherein the effectiveness metric indicates an effectiveness of a test case for defect discovery, wherein priorities are assigned to the test cases based on the effectiveness metric.
Similar to using matrix and Eigenvalue solving (sec 3: bottom L col. to top R col. pg. 2) ) as heuristic for clustering collected information and vector-based learning techniques (sec 4.1 pg. 2; Bayerian model – L col. pg. 2) per effect of learning as proposed in Nan, Minter discloses discovery of datasets via extraction feature approach, using vector-based Bayes model learning (see Abstract) to investigate data space and classifying input dataset for feature extraction (Fig. 2) in which matrix is implemented for eigenvalues and eigenvectors to support measurements (see Reference numerals, col. 18 lines 82-84; col 14 li. 18-44; Fig. 8-9; Fig .11A-C) to confirm discrimination or expected boundaries between classified data, the effectiveness of vector-based discrimination mathematical coupled with eigenvectores decision matrix, where effective decision by the matrix is ranked to support feature extraction and boundary discrimination (Fig. 8-9 and col. 27; rank of … decision  feature matrix – claim 1, pg. 33); thus, model algorithm effecting discovery of trained data effected via matrix computation with ranking of its effectiveness in support for data analytics and classifying is recognized.
The concept of test effectiveness is shown in Liu as effectiveness represented via a optimum number of tests (para 0024; claims 6-7, pg. 7)
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement learning techniques per matrix-based computation models in Nan and seeking a most effective solution of error resolution (as per Liu) so that ranked effectiveness of these vector/matrix methods would be geared to better set forth correlation and assistance to a well-structured clustering, establishing inter-relationships or boundary dependency among the partitions of the clustering, thereby adapting proper test code to exploit the correlation and inter-component relationships, the adapting carried out as processing the testing results (prior to generating actual testing) or dataset input to determine an effectiveness metric – as in Minter - for potential implementation of each test case, wherein the effectiveness metric is predictive or conducive to effectiveness of a test case – as per the optimum test case in Liu -  or for defect discovery, upon which possible priority scenarios to address the defects resolution would be assigned to the test cases based on said ranked effectiveness metric; because
Usability in learning of complex datasets via use of models can be evaluated with quantitative effectiveness of the discriminating techniques or mathematical models employed, and evaluation on basis of the most effective data analytics and correlation techniques based on a highest effective value thereof would help not only to prepare a well-organized relevance between the cluster of data under model training (as per Nan’s clustering endeavor), the latter with effect of optimizing effort in search and rediscovery on code components in relation to defects imparted therewith based on the learning models, but would also lead to identification of most effective code restructuring to address the very portions of the target application in accordance with the relationship exacted from and precisely laid out by a effective learning (such as using vector/matrix based computations), with overall benefit in reducing resources allocated for regression test or related error resolving disciplines.
Claims 13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nan et al, “Clustering of Defect Reporsts Using Graph Partitioning Algorithms”, ResarchGate, January 2009, pp. 1-4 (herein Nan), in view of Ma et al, USPubN: 2014/0013164 (herein Ma) and Bjorsne et al, USPubN: 2004/0153819 (herein Bjorsne), further in view of Liu et al, USPubN: 2017/0046245 (herein Liu) and Rajski et al, USPubN: 2006/0053357 (herein Rajski) further of Bruckhaus, USPN: 8,417,715 (herein Bruckhaus)
As per claim 13, Nan does not explicitly disclose (method of claim 1), comprising,
(i) determining churn data based on an analysis of configuration and coding changes to the code base; processing testing results, the chum data, and the code base through an Artificial Intelligence (AI) model, the AI model being trained using training data comprising resolutions to the defects in the code base; and
(ii) determining a likelihood of failure for functionalities of the code base, wherein a priority is assigned to the test cases based on the likelihood of failure for the functionalities of the code base.
As for determining likelihood of failure in (ii), Bjorsne discloses identification of defective unit and determination of how closely functional units can contribute to a test for rendering defect in accordance to defect probability envisioned with a test case or subsequently refined via succesive test runs (para 0012-0015), the extent to generate of more functional units tests implemented in function of whether number of defects observed being correlated to a preestablished level of probability (para 0017-0019); hence prioritization in selectively implementing a refined set of functiona units in strict dependency upon matching a probability is recognized.
As for (i) churn data generated from various techniques of training data similar to use of data mining as mentioned in Nan known NLP techniques (sec 2: L col. pg. 2) Bruckhaus discloses data mining in an analytics platform so that a data-mining, as well-known practice, can generate a prediction churn by which incentive on costs can re-evaluated in regard to benefits or failure in terms of churn risks (Fig. 5 and related text) and cost, the churn-related data subjected to consideration of further possibility for mining or preparing data deemed either repeatable or else possibly leading to harmful adaptation (col. 4 li. 16-40), the mining and preparing of data using training (col .56 li. 4-12; col. 35 li. 64 to col. 36 li. 6) and algorithms as part of predictive models (col. 5 li. 1-12; col. 7 li. 13-25; cost-sensitive learning, Artificial Intelligence – col. 45 li. 1-7) for considering cost and making good predictions.  Hence, predictive models recommended from Artificial intelligence models to support data mining evaluation and churn-data (therefrom) in re-evaluating risks or adopting further development per use of data mining, model prediction as part of the business information training and cost evaluation is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement data mining and discovery of dataset per Nan’s clustering approach and resolution of defects via use of training models and learning therefrom, so that learning inluces a) determining a likelihood of failure for functionalities of the code base is implemented such that a priority is assigned to the test cases based on the likelihood of failure for the functionalities of the code base as per Bjorsne effect of finetuning functional units from above;  the data mining models utilized would support b) processing of testing results, churn data – as per Bruckhaus- and the code base through an Artificial Intelligence (AI) model, the AI model being trained – as per Bruckhaus - with training data comprising data space subjected to resolutions of defects reported from a code base, the churned data generated from an analysis of configuration prepared with data mining by which AI learning – as per Bruckhaus – leads to intelligent consideration for coding changes can benefit to resolve the defects of a code base; because
models used with data mining can churn a sufficient set of data for brainstorming such that intelligent filtering would lead to proper reduction of a target space endowed with proper consideration in balancing cost and benefits and semantic learning from which adaptation for actions can be made on basis of metrics, similarity measurement and distinct relationship derived from mathematical models or AI training tecniques; the actions including combination of previous defect reports, churn information and component of the target code to effectuate prioritization of test runs -- based on learning about more accurate likelihood of a error repeat within a base code – the prioritized testing rendered all the more efficient and cost-effecitive via proper filtering of churn data and application of intelligent discovery and predictive strength from AI techniques as well as mathematical methods thereof.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 15, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 14, 18  of U.S. Patent No. 10,578,673(hereinafter ‘673).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
Instant claim 1					‘673 claim 1
method comprising:
 receiving testing results generated from a code base for
 an application; 

method comprising: receiving a log file and testing results generated from a code base for an application;

clustering defects from the testing results based on a
 respective functionality of the application reported 
within each of the defects;
clustering defects from the testing results based on a respective functionality of the application reported within each of the defects;
generating testing prioritizations for test cases for the 
application based on the clusters of defects and usage data
 relating to the code base;
sequencing a set of the test cases based on the test prioritizations; and transmitting the sequenced set of test cases to a test execution engine.
generating testing prioritizations for test cases for the application by assigning weightages to the test cases based on the clusters of defects and the usage pattern of the code modules within the code base;
sequencing a set of the test cases based on the test prioritizations; and transmitting the sequenced set of test cases to a test execution engine


Instant claim 15				          ‘673 claim 14
storage media executed by the one or more processors, cause
 the one or more processors to perform operations comprising: 
receiving testing results generated from a code base for
 an application; 

media executed by the one or more processors to perform operations comprising: receiving a log file and testing 
results generated from a code base for an application; 
clustering defects from the testing results based on a respective functionality of the application reported within each of the 
defects;
clustering defects from the testing results based on a
 respective functionality of the application reported within each of the defects
generating testing prioritizations for test cases for the 
application based on the clusters of defects and usage data
 relating to the code base;  sequencing a set of the test cases 
based on the test prioritizations; and transmitting the 
sequenced set of test cases to a test execution engine
generating testing prioritizations for test cases for the application based on the clusters of defects and the usage pattern of the code modules within the code base; 
sequencing a set of the test cases based on the test prioritizations; and transmitting the sequenced set of 
test cases to a test execution engine


	Instant claim 20					‘673 claim 18
A system, comprising: receiving testing results generated from a 
code base for an application;
A system, comprising: receiving a log file and testing
 results generated from a code base for an application; 
clustering defects from the testing results based on a respective functionality of the application reported within each of the 
defects; 
processing the log file; clustering defects from the testing results based on a respective functionality of the
 application reported within the defect;
generating testing prioritizations for test cases for the application based on the clusters of defects and usage data relating to the 
code base; sequencing a set of the test cases based on the test prioritizations; and transmitting the sequenced set of test cases
 to a test execution engine.
generating testing prioritizations for test cases for the application based on the clusters of defects and the usage pattern of the code modules; sequencing a set of the test cases 
based on the test prioritizations; and transmitting the sequenced set of test cases to a test execution engine.


	Hence, instant claims 1, 15, 20 are deemed obvious variants to ‘673 claims 1, 14, and 18, respectively.
	Dependent claims 2-14, 6-19 for depending of a rejected base claims are deemed unpatentable for the reasons set forth with the ODP rejection from above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 29, 2020